USDC IN/ND case 3:20-cv-00413-JVB-JPK document 24 filed 08/23/21 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

WILLIAM J. BARNETT,                              )
            Plaintiff,                           )
                                                 )
       v.                                        )   CAUSE NO.: 3:20-CV-413-JVB-JPK
                                                 )
KILOLO KIJAKAZI, Acting Commissioner             )
of the Social Security Administration,           )
               Defendant.                        )

                                            ORDER

       This matter is before the Court on a Complaint [DE 1] filed on May 21, 2020, and

Plaintiff’s Brief in Support of Complaint [DE 21] filed on February 9, 2021. The Court referred

this case to Magistrate Judge Joshua Kolar for a report and recommendation under 28 U.S.C.

§ 636(b)(1)(B), Federal Rule of Civil Procedure 72(b), and Local Rule 72-1. [DE 9]. Judge Kolar

issued his Report and Recommendation on July 26, 2021. [DE 23]. The parties were given notice

that they had fourteen days in which to file objections to the report and recommendation. No party

has filed objections.

       Judge Kolar recommends that the Court reverse the Commissioner’s decision to deny

Plaintiff disability insurance benefits and remand this case to the Commissioner for further

proceedings. In brief, Judge Kolar found that the ALJ erred in assessing Plaintiff’s RFC.

       Having reviewed the report and recommendation, the Court finds no clear error. Therefore,

noting the lack of objection, the Court hereby ADOPTS in its entirety Judge Kolar’s Report and

Recommendation [DE 23] and incorporates the Report and Recommendation into this Order.

Accordingly, the Court GRANTS the relief requested in Plaintiff’s Brief [DE 21], REVERSES

the final decision of the Commissioner of Social Security, and REMANDS this matter for further
USDC IN/ND case 3:20-cv-00413-JVB-JPK document 24 filed 08/23/21 page 2 of 2


proceedings consistent with this Order and the incorporated Report and Recommendation of Judge

Kolar.

         SO ORDERED on August 23, 2021.

                                              s/ Joseph S. Van Bokkelen
                                              JOSEPH S. VAN BOKKELEN, JUDGE
                                              UNITED STATES DISTRICT COURT




                                              2
